PER CURIAM.
Curtis Markham appeals his judgment and sentences entered upon revocation of probation. We affirm the trial court’s finding of a willful violation and we find no reversible error in the written order. However, we agree, and the State properly concedes, that the trial court erred in sentencing Markham to six years in prison on the first-degree misdemeanor count, which carries a maximum penalty of one year incarceration. See §§ 775.082(4)(a); 827.04(2), Fla. Stat. (1993). Accordingly, we reverse the .sentence on the misdemeanor count and remand for resentenc-ing. Because it appears that Markham may have already served the sentence that may lawfully be imposed on this count and correction of that sentence will not result in his release, the trial court may wish to afford Markham an opportunity to waive his appearance at resentencing pursuant to Florida Rule of Criminal Procedure 3.180(d).
Affirmed in part, reversed in part, and remanded for resentencing.
BLUE, A.C.J:, and FULMER and DAVIS, JJ., Concur.